Per Curiam.
The trial court, which filed the findings of fact and conclusions of law in this action to quiet title in plaintiff, concluded that plaintiff was the owner in fee simple, and that the defendants, including the *8appellant herein, had no adverse interest in the premises. Thereafter, and in due course, the defendants and appellants gave notice of motion to amend conclusions or for a new trial. Due service of this notice was made on attorneys for plaintiff. At the time and place fixed for hearing plaintiff appeared by counsel. No one appeared on behalf of defendants. Thereupon, on proof of service of notice upon attorneys for plaintiff, the court denied the said motion. This appeal was taken from that order. Under rule 9 of the Code of Rules for the District Court of this state (see 96 Minn. xxvii), the order was properly made. Defendants’ failure to appear in support of their motion precluded its success on this appeal.
Affirmed.